Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is found that the claimed spring element comprising an end portion having a contact surface wound along a helix around the longitudinal axis of the spring element is different than the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
Szekely et al. (2013/0161888) is considered to be the most pertinent prior art.  Szekely shows a spring element 14, as in the present invention, comprising: a base body 24, a longitudinal axis A, and end portion 30.  Szekely shows the end portion having a contact surface in a variety of shapes, a slanted shape in figure 1A, a flower shape in figure 2A, and a barrel shape in figure 3A.  These shapes provide a gradual damping when the end portion contacts a damper cap.  However, Szekely does not teach a contact surface winding along a helix around the longitudinal axis of the spring element, as required by claim 1 of the claimed invention. None of the prior art teaches this claimed feature.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marck et al. shows a spring element with an end portion having contact surfaces at different heights.  Al-Dahhan shows a spring element with an end portion having a slanted contact surface.  Fedullo shows a spring element with an end portion having a flower shaped contact surface.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657